[Cite as State v. Johnston, 2021-Ohio-4347.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                       WOOD COUNTY



State of Ohio                                      Court of Appeals No. WD-21-038

        Appellee                                   Trial Court No. 2019CR0131

v.

Michael Shawn Johnston                             DECISION AND JUDGMENT

        Appellant                                  Decided: December 10, 2021

                                               *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Autumn D. Adams, for appellant.

                                               *****

        MAYLE, J.

        {¶ 1} Appellant, Michael Johnston, appeals the May 24, 2021 judgment of the

Wood County Court of Common Pleas sentencing him to 18 months in prison. For the

following reasons, we affirm.
                                 I. Background and Facts

       {¶ 2} On April 4, 2019, Johnston was indicted of five charges. Four of the charges

were robbery; two of the robbery counts alleged second-degree robbery under R.C.

2911.02(A)(2), and two of the counts alleged third-degree robbery under R.C.

2911.02(A)(3). The fifth charge was fifth-degree theft under R.C. 2913.02(A)(1).

       {¶ 3} On August 20, 2019, Johnston pleaded guilty to one count of third-degree

robbery and agreed to provide testimony against his codefendant in exchange for the state

dismissing the remaining four charges at sentencing. The trial court found Johnston

guilty. During its recitation of the facts underlying the case, the state explained that, in

December 2018, two men robbed a kettle corn cart operating at the Wood County

fairgrounds. The robbers took over $2,000 from the cart, and pushed one of the two

workers to the ground, causing her a minor knee injury. The police officers’

investigation led them to conclude that Johnston was the getaway driver for the robbers.

       {¶ 4} On May 21, 2021, the trial court held Johnston’s sentencing hearing. After

hearing statements from the prosecutor, defense counsel, and Johnston, the court

reviewed the factors it took into consideration when sentencing Johnston. Relating

specifically to Johnston’s likelihood of recidivism, the court, referring to information in

the presentence investigation report (“PSI”), stated that

              [t]he recidivism likelihood is almost a checked box of why it’s likely

       that you’ll commit more crimes. I mean, you’re on probation when the

       offense was committed. You have a history of criminal convictions. You



2.
       haven’t responded well to sanctions in the past. And then you have

       acknowledged today that you were using drugs at the time and that was a

       factor that precipitated the commission of this crime.

       {¶ 5} However, the court also noted that, at the time of Johnston’s PSI interview,

approximately one year before the sentencing hearing, he did not acknowledge the role

his drug use played in his participation in the robbery. The court “sense[d] some remorse

now * * *[,]” which it attributed to Johnston being imprisoned in Indiana on an unrelated

charge for the year prior to the sentencing hearing. The court said that Johnston’s

remorse “could be a mitigating factor as far as whether you’re likely to commit future

crimes.” But the court also went on to say that “you can’t go in—you can’t be physical

with somebody and take money as you know. You have acknowledged that.”

       {¶ 6} Ultimately, the court concluded that:

              [W]ith your record, the statements that were made today, the

       contents of the PSI report, the purposes and principles of sentencing, the

       seriousness and recidivism factors that I just went over with you, the need

       for deterrence, incapacitation, rehabilitation and restitution, I will find that a

       prison sentence is consistent with the principles and purposes of sentencing.

       I don’t think you’re amenable to community control sanctions at this point.

       Your conduct was serious. You had impact on the victim, both physical




3.
      and psychological. I think it’s reasonably necessary to deter you from

      future crimes and to protect the public. And I don’t think a term of

      imprisonment will serve an unnecessary burden on the government

      resources.

The court sentenced Johnston to 18 months in prison.

      {¶ 7} In its May 24, 2021 sentencing entry, the court specifically stated that it

considered the principles and purposes of sentencing and

      pursuant to [R.C.] 2929.12 * * * , the Court in exercising its discretion has

      considered the seriousness and recidivism factors, as well as any other

      factors that are relevant to achieving the purposes and principals [sic] of

      sentence [sic]. The Court has also considered the defendant’s prior

      criminal record.

      {¶ 8} Johnston now appeals, raising one assignment of error:

             The Trial Court erred in sentencing Johnston to a term of

      incarceration.

                                 II. Law and Analysis

      {¶ 9} In his assignment of error, Johnston argues that the trial court abused its

discretion in sentencing him because it made “contradictory findings of fact” regarding

Johnston’s likelihood of committing future crimes.

      {¶ 10} The state responds that the Supreme Court of Ohio’s holding in State v.

Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, “definitive[ly] and



4.
dispositive[ly]” prevents us from independently weighing the evidence in the record and

substituting our judgment for the trial court’s judgment regarding the sentence that best

complies with the dictates of R.C. 2929.11 and 2929.12. We agree.

       {¶ 11} We review a challenge to a felony sentence under R.C. 2953.08(G)(2). The

statute provides that an appellate court may increase, reduce, or otherwise modify a

sentence or may vacate the sentence and remand the matter to the sentencing court for

resentencing if it clearly and convincingly finds either of the following:

              (a) That the record does not support the sentencing court’s findings

       under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of

       section 2929.14, or division (I) of section 2929.20 of the Revised Code,

       whichever, if any, is relevant;

              (b) That the sentence is otherwise contrary to law.

       {¶ 12} Johnston does not complain that his sentence violates R.C.

2953.08(G)(2)(a). This leaves R.C. 2953.08(G)(2)(b) as the only basis for challenging

his sentence. In State v. Tammerine, 6th Dist. Lucas No. L-13-1081, 2014-Ohio-425, ¶

15, we recognized that a sentence is not clearly and convincingly contrary to law for

purposes of R.C. 2953.08(G)(2)(b) where the trial court has considered the purposes and

principles of sentencing in R.C. 2929.11 and the seriousness and recidivism factors in

R.C. 2929.12, properly applied postrelease control, and sentenced the defendant within

the statutorily-permissible range.




5.
       {¶ 13} Importantly, however, R.C. 2953.08(G)(2)(b) does not permit an appellate

court to independently weigh the evidence and substitute its judgment for that of the trial

court regarding the appropriate sentence under R.C. 2929.11 and 2929.12, or modify or

vacate a sentence based on the lack of support in the record for the trial court’s findings

under those statutes. Jones at ¶ 39, 41-42; see also State v. Toles, Slip Opinion No. 2021-

Ohio-3531, ¶ 10 (Brunner, J., concurring) (R.C. 2953.08 “precludes second-guessing a

sentence imposed by a trial court based on its weighing of the considerations in R.C.

2929.11 and 2929.12.”). Indeed, as this court has repeatedly recognized, we are

precluded from reviewing a felony sentence “where—as here—the appellant’s sole

contention is that the trial court improperly considered the factors of R.C. 2929.11 or

2929.12 when fashioning [a] sentence.” State v. Stenson, 6th Dist. Lucas No. L-20-1074,

2021-Ohio-2256, ¶ 9, citing Jones at ¶ 42; State v. Orzechowski, 6th Dist. Wood No.

WD-20-029, 2021-Ohio-985, ¶ 13 (“In light of Jones, assigning error to the trial court’s

imposition of sentence as contrary to law based solely on its consideration of R.C.

2929.11 and 2929.12 is no longer grounds for this court to find reversible error.”).

       {¶ 14} Accordingly, because we cannot second-guess the trial court’s application

R.C. 2929.11 or R.C. 2929.12—including, but not limited to, the trial court’s application

of the seriousness and recidivism factors in R.C. 2929.12, which are the focus of his

appeal—Johnston’s sole assignment of error is not well-taken.




6.
                                     III. Conclusion

       {¶ 15} For the foregoing reasons, the May 24, 2021 judgment of the Wood County

Court of Common Pleas is affirmed. Johnston is ordered to pay the costs of this appeal

pursuant to App.R. 24.

                                                                      Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Christine E. Mayle, J.                                     JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




7.